Citation Nr: 0800219	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  99-13 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to an initial disability rating greater than 
10 percent for celiac sprue disease prior to February 12, 
2007.

3. Entitlement to a disability rating greater than 30 percent 
for celiac sprue disease beginning February 12, 2007.

4. Entitlement to an initial compensable disability rating 
for residuals of fracture of the nose prior to March 6, 2007.

5. Entitlement to a disability rating greater than 10 percent 
for residuals of fracture of the nose beginning March 6, 
2007.

6. Entitlement to an initial compensable disability rating 
for vasomotor rhinitis.

7. Entitlement to an initial compensable disability rating 
for herpes simplex virus lesions of the mouth.

8. Entitlement to an initial compensable disability rating 
for recurrent plantar warts, right foot.

9. Entitlement to an initial compensable disability rating 
for status post excision of basal cell carcinoma, left 
shoulder, with residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a Travel Board hearing in April 2001.  A 
transcript of this hearing is associated with the claims 
folder.  This claim was previously before the Board in July 
2001 and was remanded for further development. This case was 
subsequently transferred to the RO in Newark, New Jersey.
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran does not have a back disorder that had its 
onset during active duty or that is otherwise related to his 
service.

3.  Prior to February 12, 2007 the veteran's celiac sprue 
disease was manifested by occasional diarrhea approximately 
every four days with no anemia and a gain in weight since 
being on a gluten-free diet.  

4.  Beginning February 12, 2007 the veteran's celiac sprue 
disease has been manifested by a rash over the right flank, 
diarrhea two to three days out of the week, and abdominal 
cramping three days out of the week with stable weight. 

5.  Prior to March 6, 2007 the veteran's residuals, fracture 
of the nose was manifested by mild deformity and no nasal 
obstruction.  

6.  Beginning March 6, 2007 the veteran's residuals, fracture 
of the nose has been manifested by obstruction of more than 
50 percent of the nasal airway.  

7.  The veteran's vasomotor rhinitis is currently manifested 
by obstruction of more than 50 percent of the nasal airway 
and no polyps.  

8.  The veteran's herpes simplex virus lesion of the mouth is 
currently manifested by no lesions of the mouth.  He 
reportedly takes Valtrex during flare-ups of this condition 
and he denies any side effects from the medication including 
fever, chills, or weight loss.  

9.  The veteran's recurrent plantar warts of the right foot 
are currently manifested by two distinct painful warts on the 
right foot first metatarsal pad involving less than one 
percent of the entire body surface area with the last report 
of treatment being three to four years earlier.       

10.  The veteran's status post excision basal cell carcinoma 
of the left shoulder with residuals scarring is currently 
manifested by a nontender one centimeter, stellate, circular 
scar which was depressed by about one millimeter over the 
superior aspect of the left shoulder.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for celiac sprue disease for the period of time 
prior to February 12, 2007 have not been met.  38 U.S.C.A. § 
1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7399-7307 (2006).

3.  The criteria for a disability rating in excess of 30 
percent for celiac sprue disease for the period of time 
beginning February 12, 2007 have not been met.  38 U.S.C.A. § 
1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7399-7307, 4.118, Diagnostic Codes 7806 
(effective prior to, and since, August 30, 2002).

4.  The criteria for an initial compensable disability rating 
for residual fracture of the nose for the period of time 
prior to March 6, 2007 have not been met.  38 U.S.C.A. § 1155 
(West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6502 (2006).

5.  The criteria for a disability rating greater than 10 
percent for residual fracture of the nose for the period of 
time prior to March 6, 2007 have not been met.  38 U.S.C.A. § 
1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6502 (2006).

6.  The criteria for an initial compensable disability rating 
for vasomotor rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6522 (2006).

7.  The criteria for an initial compensable disability rating 
for herpes simplex virus lesion of the mouth have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806 (effective prior 
to, and since, August 30, 2002).

8.  The criteria for an initial 10 percent disability rating 
for recurrent plantar warts of the right foot have been met.  
38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7899-7804 (effective prior to, 
and since, August 30, 2002).

9.  The criteria for an initial compensable disability rating 
for status post excision basal cell carcinoma of the left 
shoulder with residual scarring have not been met.  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7818-7805 (effective prior to, 
and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected celiac sprue 
disease, residual fracture of nose, vasomotor rhinitis, 
herpes simplex virus lesion of the mouth, recurrent plantar 
wart of the right foot, status post excision basal cell 
carcinoma of the left shoulder with residual scarring 
disorders are more disabling than currently evaluated.  He 
also contends that he began experiencing back pain while in 
service in October 1978 and still suffers from chronic back 
pain.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of several letters sent to the veteran in December 2001, May 
2003, October 2005, and August 2006.  These letters informed 
the veteran of what evidence was required to substantiate the 
claims for service connection and for an increased rating and 
of his and VA's respective duties for obtaining evidence.  
Specifically, the December 2001 letter contained the 
requirements for obtaining service connection and an 
increased evaluation in a section entitled "What Must The 
Evidence Show To Establish Entitlement?".  This letter also 
notified the veteran of his and VA's respective duties in 
obtaining evidence for the claim.  In the May 2003 and 
October 2005 letters the RO provided an update on the claim.  
Finally, in the August 2006 letter the RO requested that the 
veteran send "any medical reports you have" in support of 
his claim.  The August 2006 letter also explained how VA 
determines disability ratings and effective dates.       
  
In Pelegrini, the Court of Appeals for Veterans Claims (the 
Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the December 2001 notice letter was admittedly sent after the 
May 1998 denial.  However, timely notice was impossible in 
this case as the VCAA was not enacted until 2000, two years 
after the 1998 denial.  Regardless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was cured upon readjudication of the case in a 
supplemental statement of the case (SSOC) dated in March 
2007.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The December 2001, May 
2003, October 2005, and August 2006 letters informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  As above, the August 2006 letter 
requested that the veteran send "any medical reports you 
have" in support of his claim.      

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As above, the notice 
requirements in Dingess/Hartman were met by way of the August 
2006 letter.  

Furthermore, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
Moreover, if there was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection and 
increased rating, the duty to assist includes obtaining 
relevant records.  38 C.F.R. § 3.159(c).  In the present 
case, the claims folder contains all available service 
medical records, private medical records, and VA treatment 
records.  

Previously the Board remanded this case so that the RO could 
attempt to obtain treatment records from the VA Medical 
Center (VAMC) in Long Beach, El Toro Marine Base, NAVCARE at 
Tustin, UCI Irvine (Dr. Cole), and Dr. Forrester.  In January 
2002 the veteran provided signed authorization forms for the 
RO to obtain treatment records from El Toro Marine Base and 
NAVCARE and informed the RO that records from Dr. Forrester 
were unnecessary.  He subsequently provided a signed 
authorization form for the RO to obtain treatment records 
from Dr. Cole.  All available records from the VAMC in Long 
Beach have been obtained and have been associated with the 
claims file.  In June 2002 correspondence the RO requested 
the veteran's treatment records from NAVCARE and in March 
2003 correspondence the RO requested the veteran's treatment 
records from Dr. Cole (UCI Department of Dermatology).  
However, there is no response to these requests for records 
in the claims file.  In October 2005 the RO requested the 
veteran's treatment records at El Toro Marine Base and a 
negative reply was received in April 2006.  Thus, the Board 
finds that the RO's duty to obtain these records has been 
satisfied.       

The duty to assist also includes obtaining an examination if 
necessary.  38 C.F.R. § 3.159(c)(4).  Here, the veteran was 
afforded VA examinations in March 1998, February 2007, and 
March 2007 and these reports have been associated with the 
claims folder.    

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board will proceed 
with an analysis of this appeal.

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for a back 
disorder is warranted.  He contends that he began 
experiencing back pain while in service in October 1978 and 
still suffers from chronic back pain.

Upon separation from service in September 1997 the veteran 
complained of mild tenderness of the left lumbar area.  He 
had full range of motion with no functional impairment noted.  
The veteran was afforded a VA examination in March 1998.  He 
reported intermittent discomfort in his neck and back area 
for many years.  Examination of the back revealed no 
limitation of motion.  The veteran was able to sit up and 
touch his toes easily without any difficulty.  Lasegue's sign 
was bilaterally negative.  Straight leg raising could be done 
to 90 degrees bilaterally without any difficulty.  The 
impression was history of back pain with no physical findings 
evident at the present time.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As above, this claim was remanded 
in July 2001 so that the RO could obtain private treatment 
records from Dr. Forrester relating to the veteran's back.  
In January 2002 correspondence the veteran declined to 
provide a signed authorization form for Dr. Forrester's 
records and further stated that obtaining records from Dr. 
Forrester was unnecessary.  As there is no indication of a 
current back disorder service connection must be denied.     

Increased Rating Claims

If a disability is determined to be service connected, it 
will be assigned a disability rating.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Conditions 
which are not specifically listed in the rating schedule may 
be rated by analogy to other conditions. 38 C.F.R. § 4.20.

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Relevant Diagnostic Codes

	1.  Gastrointestinal Criteria

The veteran's celiac sprue disease is currently rated by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7307 
(2006).  The Board notes that during the pendency of the 
veteran's appeal, the rating schedule was revised with 
respect to evaluating disabilities affecting the digestive 
system effective July 2, 2001.  However, there were no 
substantive changes to DC 7307.  Diagnostic Code 7307 
provides that a 10 percent rating is warranted for chronic 
gastritis with small nodular lesions, and symptoms. A 30 
percent rating is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms. A 60 
percent rating is warranted for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas. C.F.R. § 
4.114, DC 7307.

Other applicable codes for the digestive system include DC 
7328 and DC 7319.  Under DC 7328, a 20 percent rating is 
warranted for symptomatic residuals with diarrhea, anemia and 
inability to gain weight.  A 40 percent rating is warranted 
for definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
Finally, a 60 percent rating is warranted for marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. Part 4, Diagnostic Code 7328 (2006).

Under DC 7319 a noncompensable rating is warranted for mild 
irritable colon syndrome, spastic colitis, mucous colitis, 
etc., manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  Finally, a 30 percent rating requires 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress. 38 C.F.R. § 4.114 DC 7319.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture. 38 C.F.R. § 4.114.

	2.  Skin Criteria

The veteran is currently in receipt of noncompensable 
disability ratings for the following skin disorders:  1) 
herpes simplex virus lesion of the mouth under 38 C.F.R. § 
4.118, DC 7806, 2)  recurrent plantar warts, right foot under 
38 C.F.R. § 4.118, DC 7899-7806, and 3) status post excision 
basal cell carcinoma, left shoulder under 38 C.F.R. § 4.118, 
DC 7818-7805.

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the 
pendency of his appeal. See 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002) codified at 38 C.F.R. § 
4.118 (2003).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-August 20, 2002, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to his skin condition.  

a.	Dermatitis 

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
DC 7806 (2002).  A compensable rating of 10 percent requires 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  Id.  The next higher 
evaluation of 30 percent requires evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  The highest rating allowable pursuant to 
this Code necessitates evidence of ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.   

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows: More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period will result in a 60 percent evaluation.  20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period will result in a 10 percent 
evaluation.  Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period will 
result in a non compensable evaluation.  

	B.  Scars

Prior to August 30, 2002, DC 7818 provided that malignant new 
skin growths were to be rated as scars, on the extent of 
constitutional symptoms, physical impairment. 38 C.F.R. § 
4.118, DC 7818 (2002).  Also prior to August 30, 2002, a 10 
percent evaluation was warranted for superficial scars which 
were poorly nourished with repeated ulceration. 38 C.F.R. § 
4.118, DC 7803 (2002).  A 10 percent evaluation was also 
appropriate for superficial scars which were tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, DC 
7804 (2002).  A scar could also be rated based on limitation 
of function of the part affected. 38 C.F.R. § 4.118, DC 7805 
(2002).

Effective August 30, 2002, malignant skin neoplasms are 
rated, in pertinent part, as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.  If a 
skin malignancy requires therapy that is comparable to that 
used for systemic malignancies (i.e., systemic chemotherapy, 
X-ray therapy more extensive than to the skin, or surgery 
more extensive than wide local excision), a 100-percent 
evaluation will be assigned from the date of onset of 
treatment, and will continue, with a mandatory VA examination 
six months following the completion of such antineoplastic 
treatment.  If there has been no local recurrence or 
metastasis, evaluation will then be made on residuals.  If 
treatment is confined to the skin, the provisions for a 100-
percent evaluation do not apply. 38 C.F.R. § 4.118, DC 7818 
and Note (2006).

The revised criteria provide that a 10 percent evaluation is 
warranted for scars (other than head, face, or neck), in an 
area or areas exceeding 6 square inches (39 sq. cm.) that are 
deep or that cause limited motion. 38 C.F.R. § 4.118, DC 7801 
(2006).  A 10 percent evaluation is warranted for scars 
(other than head, face, or neck) in an area or areas of 144 
square inches (929 sq. cm.) or greater, that are superficial 
and that do not cause limited motion. 38 C.F.R. § 4.118, DC 
7802 (2006).  A 10 percent evaluation is warranted for 
superficial unstable scars. An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. 38 C.F.R. § 4.118, DC 7803 and Note (1) 
(2006).  A 10 percent evaluation is warranted for superficial 
scars which are painful on examination. 38 C.F.R. § 4.118, DC 
7804 (2006).  A scar may also be rated based on limitation of 
function of the part affected. 38 C.F.R. § 4.118, DC 7805 
(2006).

        3.  Nasal Criteria

The veteran's residuals, fracture of the nose is currently 
rated under 38 C.F.R. § 4.97, DC 6502.  Under DC 6502, 
deviation of the nasal septum is rated as 10 percent 
disabling, the maximum available, for a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 38 C.F.R. § 4.97.  

Another applicable diagnostic code includes DC 6504 which 
provides that scars of the nose or loss of part of the nose 
may be assigned a 10 percent rating if there is loss of part 
of one ala, or other obvious disfigurement; or a 30 percent 
rating if the scarring or loss of part of the nose results in 
exposure of both nasal passages. 

Higher evaluations are also available under DCs 6510-6514 
(sinusitis) or DC 6522-6524 (rhinitis) however, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14.  The veteran's vasomotor 
rhinitis is currently rated under 38 C.F.R. § 4.97, DC 6522.  
Under DC 6522, a 10 percent rating is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side. A 30 percent rating is warranted for 
allergic rhinitis with polyps.

Analysis

	1.  Celiac Sprue Disease

There are two periods of time at issue here: from February 1, 
1998 to February 12, 2007, when the veteran's celiac sprue 
disease was evaluated as 10 percent  disabling; and from 
February 12, 2007 to the present, while the veteran's celiac 
sprue disease has been evaluated as 30 percent disabling.  
The Board will consider the proper evaluation to be assigned 
for both time periods.

As above, the veteran's celiac sprue disease is currently 
rated by analogy under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7307 (2006).  Service medical records show that the 
veteran began having difficulty with diarrhea, weight loss, 
rash, and digestion while in service in November 1996.  A 
biopsy revealed mild gastritis and change in duodenal mucosa 
consistent with celiac sprue disease.  At separation in 
September 1997 the examiner reported a history of celiac 
disease doing well on a gluten free diet.  The veteran's 
weight was stable with only occasional diarrhea.  Based on a 
March 1998 VA examination the RO granted service connection 
for celiac sprue disease and assigned a 10 percent disability 
rating effective February 1, 1998, the day after separation 
from service.  The veteran appealed the original rating 
assigned and he was afforded a subsequent VA examination in 
February 2007.  Based on this examination report the RO 
increased the veteran's rating for celiac sprue disease to 30 
percent, effective February 12, 2007, the date of the 
veteran's most recent VA examination.  

a.	Prior to February 12, 2007

Evidence relevant to the level of severity of the veteran's 
celiac sprue disease prior to February 12, 2007 includes the 
report of a VA examination conducted in March 1998.  At that 
time the veteran reported that since being placed on a 
gluten-free diet (avoiding wheat products, etc.) his diarrhea 
has improved except for occasional mild diarrhea episodes.  
He also stated that he has been essentially asymptomatic from 
the disorder, including a gain of weight in the last four to 
six months since being on a gluten-free diet.  On physical 
examination the abdomen was reportedly normal.  The diagnosis 
was history of celiac disease (nontropical sprue) in 
remission with gluten-free diet.

Also of record are VA outpatient treatment records dated from 
October 1996 to January 2003 noting the veteran's celiac 
sprue disease.  In October 2000 the veteran reported 
increasing diarrhea in the past 6 months secondary to celiac 
sprue.  He stated that he has diarrhea every 4 days but 
denied abdominal pain, nausea/vomiting, melena, and bright 
red blood per rectum (BRBPR).  In December 2000 the veteran 
underwent an esophagogastroduodenoscopy (EGD) which showed 
paucity of mucosal folds consistent with celiac sprue.  In 
January 2001, November 2001, December 2002 the veteran 
reported that his celiac disease was well controlled on a 
gluten-free diet.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
period of time from February 1, 1998 to February 12, 2007.  
During this time period there is no evidence that the veteran 
had chronic gastritis with multiple small eroded or ulcerated 
areas, anemia, inability to gain weight, or constipation.  
While the veteran reported having occasional diarrhea 
approximately every four days during this time period, it was 
reportedly "mild" and it was not accompanied with anemia or 
an inability to gain weight.  Also, during the March 1998 VA 
examination the veteran reported a gain in weight in the last 
four to six months since being on the gluten-free diet.  
Therefore, there is no basis for a higher schedular rating 
under either DC 7307, 7328, or 7319 for the time period at 
issue.  

	b.  Beginning February 12, 2007

Evidence relevant to the level of severity of the veteran's 
celiac sprue disease beginning February 12, 2007 includes the 
report of a VA examination conducted on that date in February 
2007.  At that time the veteran reported that he had 
underwent three upper endoscopies and one colonoscopy in the 
past and was currently following a gluten-free diet.  He 
complained of a rash over the right flank which he developed 
a few days earlier.  He also complained of diarrhea two to 
three days out of the week on average but stated that he was 
never constipated.  When he develops diarrhea, he usually has 
five bowel movements per day without rectal bleeding.  He 
also complained of abdominal cramping three days out of the 
week.  The cramps last for about one day and are intermittent 
and he can work through it.  He denied nausea or vomiting and 
reported that his weight was stable with a normal appetite.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a disability rating greater than 30 percent for the 
period of time beginning February 12, 2007.  During this time 
period there is no evidence that the veteran had chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas or definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  During the February 2007 examination the veteran 
reported that his weight was stable and there is no evidence 
of gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  Therefore, there is no basis for a higher 
schedular rating under either DC 7307, 7328, or 7319 for the 
time period at issue.  

        c.  Separate Rating for the Rash

The Board must also consider whether the veteran is entitled 
to a separate rating for the rash over the right flank the 
veteran reported during the February 2007 VA examination.  
  
As above, during the February 2007 VA examination, the 
veteran reported a rash over the right flank which he had 
developed a few days earlier.  On physical examination the 
examiner noted a papular rash over the right flank involving 
a total number of five to six papules.  There was no 
urticaria or scarring present.  The impression was a rash 
over the right flank secondary to celiac sprue.  

In light of the foregoing, the Board finds that the medical 
evidence of record does not support the assignment of a 
separate rating for the veteran's rash over the right flank.  
There is no objective evidence of exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  
There is no evidence that the veteran's skin disorder affects 
more than 5 percent of the entire body or exposed areas 
affected.  Nor is there evidence that the veteran's rash of 
the right flank requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  Therefore, the assignment of a separate 
disability rating for the veteran's skin disorder secondary 
to celiac sprue must be denied.      
        
        2.  Residuals, fracture of the nose

There are two periods of time at issue here: from February 1, 
1998 to March 6, 2007, when the veteran's residuals, fracture 
of the nose was evaluated as non compensably disabling; and 
from March 6, 2007 to the present, during which time the 
veteran's nasal fracture residuals have been evaluated as 10 
percent disabling.  The Board will consider the proper 
evaluation to be assigned for both time periods.

As above, the veteran's residuals, fracture of the nose is 
currently rated under 38 C.F.R. § 4.97, DC 6502.  Under DC 
6502, deviation of the nasal septum is rated as 10 percent 
disabling, the maximum available, for a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 38 C.F.R. § 4.97.  

	a.  Prior to March 6, 2007

Evidence relevant to the level of severity of the veteran's 
residuals, fracture of the nose prior to March 6, 2007 
includes two reports of VA examinations conducted in March 
1998.  In one report the veteran reported that he broke his 
nose while in the service with slight deformity resulting, 
not requiring any surgery.  He reported no respiratory 
difficulties regarding this but complained of occasional nose 
bleeds in dry weather.  Physical examination of the nose was 
unremarkable.  The impression was status post broken nose, no 
difficulties resulting except mild deformity.  

In the second report the veteran reported a history of 
chronic clear rhinitis and occasional episodes of bloody 
discharge from his nose.  He did not complain of any 
obstruction but stated that he had continued rhinitis.  This 
gave him constant sore throats when he had post nasal drip, 
which cleared with taking pseudo-ephedrine.  He denied any 
midfacial pain or pressure and also denied green or yellow 
mucous discharge.  He denied ear problems except for reported 
objective hearing loss picked up by previous audiogram.  He 
denied ear symptoms, vertigo, tinnitus, or previous ear 
surgery and stated that he did break his nose badly while 
playing college football. 

Examination of the nose revealed a wide nasal bridge with 
previous palpable fracture site of the nasal bones.  He had 
mild nasal valve collapse on forced inspiration.  Examination 
of the septum revealed there to be mild to moderate deviation 
with a left nasal bone spur into the middle meatus on that 
side.  Bilateral inferior turbinates were slightly swollen 
and slightly hypertrophied.  Examination of the middle meatal 
bilateral and the roof of the nose were clear.  There was no 
active nasal disease except for edematous mucosa.  His oral 
cavity was benign and his vocal cords were mobile symmetric 
with no lesions.  Vallecula and the piriform sinuses were 
clear.  The diagnosis was vasomotor sinusitis with possible 
allergic component and sore throat secondary to chronic post-
nasal drip.  

VA outpatient treatment records dated from October 1996 to 
January 2003 are negative for complaints of nasal problems 
with the exception of a June 1999 treatment report showing 
treatment for chronic rhinitis/allergies.    

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a compensable disability rating for the period of 
time between February 1, 1998 and March 6, 2007.  During this 
time period there is no evidence that the veteran had a 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  During the March 1998 VA 
examination the veteran denied any respiratory problems and 
physical examination of the nose was unremarkable.  While the 
veteran was seen for chronic rhinitis in June 1999 the Board 
notes that the veteran is also in receipt of a separate non-
compensable rating for vasomotor rhinitis.  As will be 
discussed in regard to the rating of that disability, the 
evaluation of the same manifestation of a disability under 
various diagnostic codes is to be avoided. See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  
Therefore, there is no basis for a higher schedular rating 
under DC 6502 for the time period at issue.  

	b.  Beginning March 6, 2007

Evidence relevant to the level of severity of the veteran's 
residuals, fracture of the nose beginning March 6, 2007 
includes the report of a VA examination conducted in March 
2007.  At that time the veteran complained of difficulty 
breathing from the nose and persistent frontal headache with 
a persistent postnasal drip.  The veteran denied discharge 
from the nose and previous nasal surgery.  Physical 
examination revealed a normal external nose.  There was 
deviation of the nasal septum to the left side with 
obstruction of more than 50 percent of the nasal airway.  
There was congestion of the nasal mucosa but no nasal polyps 
and no tenderness of the maxillary sinuses.  An X-ray of the 
nasal sinuses confirmed the presence of a nasal sinus disease 
and the deflection of the nasal septum.  The diagnosis was 
residual of fracture of the nasal bone with deflection of the 
nasal septum and clinical vasomotor rhinitis with no nasal 
polyps.  There was no active sinus disease, laryndeal 
disease, or pharyngeal disease.  

As the veteran is already in receipt of the highest rating 
under DC 6502 for the period of time beginning March 6, 2007, 
the Board must consider whether a separate or higher rating 
is warranted under any other code.  As above, DC 6504 
provides that scars of the nose or loss of part of the nose 
may be assigned a 10 percent rating if there is loss of part 
of one ala, or other obvious disfigurement; or a 30 percent 
rating if the scarring or loss of part of the nose results in 
exposure of both nasal passages. Here, the evidence of record 
does not show external scarring, loss of part of the nose, or 
any disfigurement. Therefore, there is no appropriate basis 
for rating the disability under DC 6504. 

Higher evaluations are also available under DCs 6510-6514 
(sinusitis) or DC 6522-6524 (rhinitis).  However, the issue 
of entitlement to a compensable disability rating for 
vasomotor rhinitis is also on appeal and will be discussed 
below.  Therefore, there is no basis for a higher schedular 
rating under DC 6502 for the time period at issue.    

	3.  Vasomotor Rhinitis

As above, the veteran's vasomotor rhinitis is currently rated 
as noncompensably disabling under 38 C.F.R. § 4.97, DC 6522.  
Under DC 6522, a 10 percent rating is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side. A 30 percent rating is warranted for 
allergic rhinitis with polyps.

Evidence relevant to the level of severity of the veteran's 
vasomotor rhinitis includes VA examination reports dated in 
March 1998 and March 2007.  During the March 1998 examination 
the veteran reported a history of chronic clear rhinitis and 
occasional episodes of bloody discharge from his nose.  He 
did not complain of any obstruction but stated that he had 
continued rhinitis.  This gave him a constant sore throat 
when he had post nasal drip.  The dripping cleared with 
treatment with pseudo-ephedrine.  He denied any midfacial 
pain or pressure and also denied green or yellow mucous 
discharge.  He denied ear problems except for reported 
objective hearing loss picked up by previous audiogram.  He 
denied ear symptoms, vertigo, tinnitus, or previous ear 
surgery and stated that he did break his nose badly while 
playing college football. 

Examination of the nose revealed a wide nasal bridge with 
previous palpable fracture site of the nasal bones.  He had 
mild nasal valve collapse on forced inspiration.  Examination 
of the septum revealed there to be mild to moderate deviation 
with a left nasal bone spur into the middle meatus on that 
side.  Bilateral inferior turbinates were slightly swollen 
and slightly hypertrophied.  Examination of the middle meatal 
bilateral and the roof of the nose were clear.  There was no 
active nasal disease except for edematous mucosa.  His oral 
cavity was benign and his vocal cords were mobile symmetric 
with no lesions.  Vallecula and the piriform sinuses were 
clear.  The diagnosis was vasomotor sinusitis with possible 
allergic component and sore throats secondary to a chronic 
post-nasal drip.  

During the March 2007 examination the veteran complained of 
difficulty breathing from the nose and persistent frontal 
headache with a persistent postnasal drip.  The veteran 
denied discharge from the nose and previous nasal surgery.  
Physical examination revealed a normal external nose.  There 
was deviation of the nasal septum to the left side with 
obstruction of more than 50 percent of the nasal airway.  
There was congestion of the nasal mucosa but no nasal polyps 
and no tenderness of the maxillary sinuses.  An X-ray of the 
nasal sinuses confirmed the presence of a nasal sinus disease 
and the deflection of the nasal septum.  The diagnosis was 
residual of fracture of the nasal bone with deflection of the 
nasal septum and clinical vasomotor rhinitis with no nasal 
polyps.  There was no active sinus disease, laryndeal 
disease, or pharyngeal disease.  

Also of record are VA outpatient treatment records dated from 
October 1996 to January 2003.  Specifically, a June 1999 
treatment report shows treatment for chronic 
rhinitis/allergies.    

After a review of the evidence the Board finds that the 
preponderance of the evidence is against assigning a 
compensable disability rating for the veteran's vasomotor 
rhinitis.  While the evidence shows that the veteran has a 
50-percent obstruction of the nasal passage on both sides, 
this finding is being used to grant a compensable rating for 
nasal fracture (see above).  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), it was held that service connection for 
distinct disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).  Also, while DC 6522 provides for a 30 
percent rating for allergic rhinitis with polyps, no nasal 
polyps were seen during the March 2007 VA examination.  
Therefore, the veteran is not entitled to a compensable 
rating for his vasomotor rhinitis.  

	4.  Herpes Simplex Virus Lesion of the Mouth

As above, the veteran is currently in receipt of a 
noncompensable disability rating for his service-connected 
herpes simplex virus lesion of the mouth under 38 C.F.R. § 
4.118, DC 7806.  

Evidence relevant to the level of severity of the veteran's 
herpes simplex includes VA examination reports dated in March 
1998 and February 2007.  During the March 1998 examination 
the veteran reported a history of herpetic lesions in the 
mouth and stated that he had been taking acyclovir recently 
which helped.  There were no findings listed on physical 
examination.  

During the February 2007 VA examination, the veteran reported 
a history of recurrent herpes simplex infection for the past 
25 to 30 years, most recently over the left inner lip.  He 
reported that he took a course of Valtrex for six months for 
suppression therapy sometime between 2002 and 2003.  Since 
then, he has had only two to three outbreaks.  Each outbreak 
lasts about one week.  They are manifested by vesicles that 
crust over with time.  He takes Valtrex twice a day for three 
to five days for each outbreak.  Before the six-month course 
of suppressive therapy, he had outbreaks twice a month for 15 
years.  He also had one episode of herpes simplex eruption 
over the outside of the left lower lip.  It lasted for about 
one month and he took Valtrex every day for six weeks in 2004 
for that episode.  His last outbreak was six months ago.  
When he develops the outbreak he has mild-to-moderate pain 
but no dysphagia.  He denies any topical therapy.  In the 
past 12 months, he has only taken Valtrex for this condition.  
He denies any side effects from the medication including 
fever, chills, or weight loss.  Physical examination of the 
mouth revealed no lesions.  The examiner noted that the total 
body surface area both involved and exposed is zero percent.     

In light of the foregoing, the Board finds that the medical 
evidence of record does not support a compensable disability 
rating for the veteran's herpes simplex virus lesion of the 
mouth.  There is no objective evidence of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  There is no evidence that the veteran's skin 
disorder affects more than 5 percent of the entire body or 
exposed areas affected.  In fact, the February 2007 examiner 
noted that the total body surface area both  involved and 
exposed is zero percent.  Nor is there evidence that the 
veteran's herpes simplex virus lesion of the mouth requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  While the 
veteran has reportedly been taking Valtrex for his herpes 
simplex, Valtrex is an antiviral medication, not systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  ("Systemic" is defined as "pertaining to or 
affecting the body as a whole."  See Dorland's Illustrated 
Medical Dictionary, 26th ed., 1981.  Therefore, a compensable 
disability rating for the veteran's herpes simplex virus 
lesion of the mouth must be denied.      

5.	 Recurrent Plantar Warts, Right Foot

As above, the veteran is currently in receipt of a 
noncompensable disability rating for his service-connected 
recurrent plantar warts, right foot under 38 C.F.R. § 4.118, 
DC 7899-7806.  Because there are no diagnostic codes specific 
to plantar warts this disorder was rated by analogy.  
  
Evidence relevant to the level of severity of the veteran's 
herpes simplex includes VA examination reports dated in March 
1998 and February 2007.  During the March 1998 examination 
the veteran reported a history of plantar warts on the sole 
of his right foot for many years.  There were no findings 
listed on physical examination.  The impression was chronic 
recurrent plantar warts.    

During the February 2007 VA examination, the veteran reported 
that he was first diagnosed with plantar warts while in the 
Army in about 1990.  They get worse every time he goes to a 
hot climate and in the wintertime they improve.  He develops 
them over the plantar aspect of his right metatarsal pad.  
The veteran stated that he used to pare off the warts by 
himself.  He had several applications of liquid nitrogen in 
the past.  He has not had any treatment in the past 12 
months.  He denies any side effects from the treatment he has 
received in the past.  The condition flares up in the 
summertime.  This occurs about once a year and lasts for one 
to two months where he develops warts over the first 
metatarsal pad.  It is painful and sore to walk on the foot 
when he has this.  He takes Tylenol for the condition when it 
happens for pain.  He was treated three to four years ago.  
In the past three to four years he has not used any 
medication directly for the warts.  Physical examination of 
the right foot first metatarsal pad revealed two distinct 
warts.  The examiner noted that there was no scarring evident 
and that the total body surface area both involved is less 
than one percent and the total exposed body surface area 
involved is zero percent.     

Also of record are VA outpatient treatment records showing 
treatment for plantar warts.  Specifically, in June 1999 the 
veteran complained of plantar warts on his right foot.  He 
stated that he was a runner and wanted to avoid trauma to the 
soles of his feet.  This report shows two plantar warts on 
the right foot, one 3 x 2 centimeter plaque and one 4 x 1 
centimeter plaque.  A report dated in November 2000 notes 
that the veteran's plantar warts are difficult to treat.  
This report indicated that there had been several failed 
treatments with regard to the veteran's plantar warts.  This 
report noted an area between the 4th and 5th toes on the sole 
of the right foot where there was an obvious three to four 
centimeter diameter plaque of wart.  The veteran underwent an 
additional procedure to have the warts removed and he 
tolerated the procedure very well.  Also, in a November 2001 
VA outpatient treatment report the veteran reiterated that 
his plantar warts were difficult to treat.  

Given the evidence of record, the Board finds that an initial 
10 percent disability rating for the veteran's plantar warts 
is warranted.  While the RO rated the veteran's plantar warts 
under DC 7806 the Board finds that the plantar warts are more 
analogous to a superficial, painful scar under DC 7804.  
During the February 2007 VA examination, the veteran 
complained of painful warts.  While it appears that the 
veteran has tried to remove his plantar warts on several 
occasions they continue to reappear.    

As for the potential for an even higher rating, the Board 
finds that a 10 percent rating is the highest evaluation that 
is assignable.  With regard to DC 7806, there is no objective 
evidence of exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  There is also no evidence 
that the veteran's plantar warts affects more than 5 percent 
of the entire body or exposed areas affected.  In fact, the 
February 2007 examiner noted that the total body surface area 
both involved and exposed is less than one percent.  Nor is 
there evidence that the veteran's plantar warts requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  As above, 
during the February 2007 examination the veteran stated that 
he had not used any medication for his plantar warts in the 
past three to four years.  Therefore, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for the veteran's 
plantar warts.

6.  Status Post Excision Basal Cell Carcinoma, Left 
Shoulder

As above, the veteran is currently in receipt of a 
noncompensable disability rating for his service-connected 
status post excision basal cell carcinoma, left shoulder 
under 38 C.F.R. § 4.118, DC 7818-7805.  

Evidence relevant to the level of severity of the veteran's 
status post excision basal cell carcinoma of the left 
shoulder includes VA examination reports dated in March 1998 
and February 2007.  During the March 1998 examination the 
veteran reported a history of excision of a basal cell 
carcinoma from the left shoulder in July 1996 without 
recurrence.  Physical examination revealed a small scar over 
the left shoulder.  The diagnosis was status post excision of 
basal cell carcinoma left shoulder (asymptomatic).  

During the February 2007 VA examination the veteran stated 
that he had a basal cell carcinoma removed in 1995 from the 
superior aspect of the left shoulder.  It is a metastatic 
condition and was not active at this time.  He denied any 
recurrent symptoms or problems from the excision and 
specifically denied any problems related to the scar.  He 
sees a dermatologist regularly and wears sunscreen to prevent 
recurrences.  The veteran stated that he has not received 
treatment for this condition over the past 12 months.  Upon 
physical examination, the examiner noted a one centimeter, 
stellate, circular scar which was depressed by about one 
millimeter over the superior aspect of the left shoulder.  It 
was not fixated and there was no adherence to underlying 
tissue.  It was hypopigmented but there was no restriction of 
range of motion caused by the scar.  The scar was nontender 
and smooth and no keloid formation or induration was present.  
The examiner noted that the condition was not active and that 
the total body surface area involved was less than one 
percent and the total exposed body surface area was zero 
percent.    

In light of the foregoing, the Board finds that the medical 
evidence of record does not support a compensable disability 
rating for the veteran's left shoulder scar.  There is no 
objective evidence that the veteran's scar causes limited 
motion, exceeds 144 square inches (929 sq. cm.), or is 
superficial or unstable.  Nor is there evidence that the 
veteran's scar is painful or limits the function of his left 
shoulder.  As above, during the February 2007 examination the 
veteran's scar is approximately one square centimeter in size 
and is nontender.  Therefore, a compensable disability rating 
for the veteran's status post excision basal cell carcinoma 
of the left shoulder must be denied.      
   
Extraschedular Consideration

A higher rating may be also assigned under the provisions of 
38 C.F.R. § 3.321(b)(1) if the case presents an unusual 
disability picture.  However, in this case, the medical 
reports do not show that the veteran has had frequent periods 
of hospitalization or other problems with his service-
connected disabilities that would render the regular rating 
standards inapplicable.  For this reason, the record does not 
provide a basis for referral of the claim for consideration 
on an extra-schedular basis.  


ORDER

Service connection for a back disorder is denied.

An initial disability rating greater than 10 percent for 
celiac sprue disease prior to February 12, 2007 is denied.

A disability rating greater than 30 percent for celiac sprue 
disease beginning February 12, 2007 is denied.

An initial compensable disability rating for residuals of 
fracture of the nose prior to March 6, 2007 is denied.

A disability rating greater than 10 percent for residuals of 
fracture of the nose beginning March 6, 2007 is denied.

An initial compensable disability rating for vasomotor 
rhinitis is denied.

An initial compensable disability rating for herpes simplex 
virus lesions of the mouth is denied.  

An initial 10 percent disability rating for recurrent plantar 
warts, right foot is granted, subject to controlling law and 
regulations applicable to the payment of monitary benefits.

An initial compensable disability rating for status post 
excision of basal cell carcinoma, left shoulder, with 
residual scarring is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


